Title: From Thomas Jefferson to Francis Eppes, 21 April 1823
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis
Mo
Apr. 21. 23.
I am necessarily detained here by a negocian for the Univy.  with the Literary board not yet closed, and our next ct which I must attend  is now so near as not to allow me time for my visit to you and to get back to court. I must then defer it until our court is over. I mentd to yourself and to Jefferson that you must make use of our dairy, our flock of sheep Etc for your table until your own should become sufficient, and lest mr Gough should not have been apprised of this I write him the inclosed letter, which I pray you to deliver him. I think I shall be with you about the 10th or 12th of May. my crippled wrist and hand are still in an useless situation and not likely soon to be otherwise Joe having got his axle broken yesterday, is detained here to-day while we make a new one.  Elizabeth and be assured yourself of my constant attachment.Th:J.